In the

    United States Court of Appeals
               For the Seventh Circuit
                   ____________________
No. 19-2469
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                              v.

DUSTIN CAYA,
                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 18-cr-108-wmc — William M. Conley, Judge.
                   ____________________

    ARGUED DECEMBER 2, 2019 — DECIDED APRIL 16, 2020
                ____________________

   Before BAUER, EASTERBROOK, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Dustin Caya was indicted on drug-
trafficking and firearms charges based on evidence found in
his home during a search conducted on the authority of
section 302.113(7r) of the Wisconsin Statutes. The statute
authorizes law-enforcement officers to search the person,
home, or property of a criminal offender serving a term of
“extended supervision”—the period of community supervi-
2                                                No. 19-2469

sion that follows a prison term—based on reasonable suspi-
cion of criminal activity or a violation of supervision.
   Caya moved to suppress the evidence recovered from his
home, arguing that the search was unlawful under the
Fourth Amendment. The district judge denied the motion.
Caya pleaded guilty, reserving his right to challenge the
suppression ruling on appeal.
    We affirm the judgment. Fourth Amendment law has
long recognized that criminal offenders on community
supervision have significantly diminished expectations of
privacy. More specifically, the privacy expectations of
offenders on postimprisonment supervision are weak and
substantially outweighed by the government’s strong inter-
est in preventing recidivism and safely reintegrating offend-
ers into society. Indeed, the Supreme Court has held that a
law-enforcement officer may search a person on parole
without any suspicion of criminal activity. Samson v.
California, 547 U.S. 843, 847 (2006). In Wisconsin extended
supervision is essentially judge-imposed parole. It follows
that a search under section 302.113(7r), which requires
reasonable suspicion of criminal activity or a violation of
supervision, is constitutionally permissible.
                       I. Background
    On June 1, 2018, police officers in Prairie du Chien,
Wisconsin, were summoned to a local business to check on a
woman who was passed out in her parked car. Arriving at
about 1:15 p.m., the officers identified the woman as Melissa
Thomas and called for paramedics to transport her to the
hospital. While they were waiting for the ambulance, the
officers found a methamphetamine pipe in the car and
No. 19-2469                                                  3

suspected an overdose. They also noticed a child’s car seat in
the vehicle.
    At the hospital Thomas was initially too incapacitated to
respond to the officers’ questions, so they returned later that
afternoon after she was medically stabilized and more
responsive. She told them that she had used methampheta-
mine in her car that day. When asked where she got the
meth, she said that she and Dustin, her live-in boyfriend,
obtained it together and shared it “as a family,” but she was
unsure of the original source. She told the officers that she
kept her meth pipes at home. They asked about the car seat.
She said she had two children, a one-year-old and a
fourteen-year-old. She was initially confused about where
they were and who was caring for them. She later said that
the children were at home and Dustin was supposed to be
looking after them. She gave the officers her home address,
and they called in a request for a welfare check on the chil-
dren.
    Sergeant Todd Miller and Deputy Matthew Small of the
Grant County Sheriff’s Office were dispatched to Thomas’s
home. Caya answered the door. He was sweating profusely,
speaking rapidly, and his pupils were constricted, suggest-
ing that he was under the influence of drugs. Sergeant Miller
was familiar with Caya from previous contacts with him.
The sergeant also knew that Caya was on extended supervi-
sion for a felony conviction and therefore subject to
section 302.113(7r). The statute, enacted in 2013 and collo-
quially referred to as Act 79, authorizes law-enforcement
officers to search the person, home, or property of an of-
fender released to extended supervision following a term of
imprisonment if the officer has reasonable suspicion that the
4                                                 No. 19-2469

offender is involved in criminal activity or is violating a
condition of his supervision.
    The officers asked Caya about Thomas. He said she was
not home. He assured the officers that he and Thomas were
clean and that Thomas’s children were with their grand-
mother in Dubuque. Based on their observations and the
information they had from Thomas, the officers initiated a
search under the statute. They handcuffed Caya and did an
initial sweep of the home, locating Thomas’s one-year-old
child in the living room and methamphetamine and loaded
rifles in a bedroom. In a second, more thorough search, the
officers recovered various items of drug paraphernalia, cash,
several loaded rifles and handguns, and more than
350 grams of meth.
    A federal grand jury indicted Caya for possessing meth-
amphetamine with intent to distribute, possessing a firearm
in furtherance of that crime, and possessing a firearm as a
felon. He moved to suppress the evidence recovered from
his home. He argued that warrantless searches under Act 79
are unreasonable in violation of the Fourth Amendment, and
alternatively, that the officers lacked reasonable suspicion as
required by the statute. The judge rejected these arguments
and denied the motion. Caya later entered guilty pleas to the
methamphetamine count and the charge of possessing a
firearm as a felon; the remaining count was dismissed. The
judge imposed concurrent terms of 78 months in prison.
                        II. Discussion
   Caya’s plea agreement reserved his right to appeal the
judge’s suppression ruling. He no longer disputes the rea-
sonable suspicion for the search. He focuses instead on his
No. 19-2469                                                  5

more general challenge to Act 79 searches, arguing that the
Fourth Amendment prohibits law-enforcement searches of
persons on extended supervision based on mere reasonable
suspicion of criminal activity.
    This argument requires a bit of background on the rele-
vant aspects of state sentencing law. Effective December 31,
1999, Wisconsin eliminated its old system of indeterminate
sentencing, which gave the executive branch the discretion
to release a prisoner to parole supervision prior to the
expiration of his judicially imposed sentence. In its place the
legislature installed a system of determinate sentencing that
requires judges to impose bifurcated sentences with con-
finement and community-supervision components. WIS.
STATS. § 973.01(1) (requiring bifurcated sentences); id.
§ 973.01(6) (abolishing parole). More specifically, a bifurcat-
ed sentence “consists of a term of confinement in prison
followed by a term of extended supervision under
s. 302.113,” and “[t]he total length of a bifurcated sentence
equals the length of the term of confinement in prison plus
the length of the term of extended supervision.” Id.
§ 973.01(2). Both the sentencing judge and the Department of
Corrections may set the conditions of extended supervision.
Id. § 973.01(5); id. § 302.113(7). An offender who violates a
condition of extended supervision may be returned to prison
for a period not to exceed the term of extended supervision
minus any time served on earlier revocations of extended
supervision. Id. § 302.113(9)(am).
   Thirteen years later the legislature adopted 2013 Wiscon-
sin Act 79, the provision at issue here. It provides, in rele-
vant part:
6                                                    No. 19-2469

       A person released [to extended supervision]
       under this section, his or her residence, and
       any property under his or her control may be
       searched by a law enforcement officer at any
       time during his or her period of supervision if
       the officer reasonably suspects that the person
       is committing, is about to commit, or has
       committed a crime or a violation of a condition
       of release to extended supervision.
Id. § 301.113(7r). The search of Caya’s home was conducted
under the authority conferred by this statute. He argues that
the search was unlawful under principles extrapolated from
a trilogy of Supreme Court cases addressing searches of
offenders on community supervision.
    First, in Griffin v. Wisconsin, 483 U.S. 868 (1987), the Court
upheld as reasonable a probation officer’s warrantless search
of a Wisconsin probationer’s home under a regulation
permitting the officer to conduct a search on reasonable
suspicion that the probationer possessed contraband. Id. at
870–71. The Court began by observing that “[a] probationer’s
home, like anyone else’s, is protected by the Fourth
Amendment’s requirement that searches be reasonable,”
which normally requires a warrant based on probable cause.
Id. at 873 (quotation marks omitted). The Court determined,
however, that the warrantless probation search was lawful
under the special-needs exception, which applies when
“special needs, beyond the normal need for law enforce-
ment, make the warrant and probable-cause requirement
impracticable.” Id. (quoting New Jersey v. T.L.O., 469 U.S. 325,
351 (1985) (Blackmun, J. concurring)). The Court reasoned
that adhering to the warrant requirement would interfere
No. 19-2469                                                  7

with the probation system’s substantial need to closely
supervise and control the conduct of probationers in order to
protect the community and promote genuine rehabilitation.
Id. at 874–75.
    Next, in United States v. Knights, 534 U.S. 112 (2001), the
Court again upheld a warrantless search of a probationer’s
home, only this time by a law-enforcement officer. Because
the search was conducted as part of a law-enforcement
investigation rather than for probationary purposes, the
special-needs doctrine did not apply. Id. at 118–19. The
government urged the Court to uphold the search on a
consent-based rationale, noting that the defendant had
signed a court document acknowledging the conditions of
his probation, including a condition subjecting him to war-
rantless law-enforcement searches. Id. at 118.
    The Court declined that invitation and instead assessed
the reasonableness of the search under its more general
“totality of the circumstances” analysis, weighing the degree
of intrusion on individual expectations of privacy against the
degree to which the search “is needed for the promotion of
legitimate governmental interests.” Id. at 118–19 (quotation
marks omitted). The Court opened with an observation that
“probationers do not enjoy the absolute liberty to which
every citizen is entitled.” Id. at 119 (quotation marks omit-
ted). The search condition, the Court explained, was clearly
reasonable given the probationary goals of rehabilitation and
community protection, and the probationer was unquestion-
ably aware of it. Id. The Court had no trouble concluding
that a probationer has a “significantly diminished” expecta-
tion of privacy. Id. at 119–20.
8                                                 No. 19-2469

    On the other side of the scale, the Court determined that
the government’s interests in this context are very strong:
recidivism rates are high and probationers have a height-
ened incentive to conceal their criminal activity and destroy
incriminating evidence in order to avoid revocation and
imprisonment in truncated proceedings that do not carry the
right to a jury trial and other procedural protections. Id. at
120. The public-safety concerns tipped the balance: the
governmental interests outweighed the weak individual
expectations of privacy. Id. at 121. The Court held that a law-
enforcement officer may conduct a warrantless search of a
probationer or his home or property if the search is “sup-
ported by reasonable suspicion and authorized by a condi-
tion of probation.” Id. at 122.
    Finally, in Samson v. California, the Supreme Court up-
held a suspicionless law-enforcement search of a parolee.
The search was conducted under a state law authorizing
parole and law-enforcement officers to search parolees “with
or without a search warrant and with or without cause.”
547 U.S. at 846 (quotation marks omitted). While the analysis
was quite similar to Knights, Samson went further. The Court
reasoned that because parole is even closer to imprisonment
than probation on the “continuum” of punishments, a
parolee has a lower expectation of privacy than a probation-
er. Id. at 850. The Court also determined that the government
has an “overwhelming interest” in tight supervision of
parolees to reduce recidivism and promote reintegration into
law-abiding society. Id. at 853–55. Considering the weakness
of a parolee’s privacy interests and the strength of the
public-safety interests, the Court concluded that a statutorily
authorized, suspicionless law-enforcement search of a
parolee is reasonable under the Fourth Amendment.
No. 19-2469                                                 9

    Samson controls this case. Formally and practically,
Wisconsin’s extended-supervision system is parole by
another name. Extended supervision is judicially imposed
parole supervision—the second part of the bifurcated sen-
tence imposed by the court. § 973.01(2). Just as parole is
ultimately limited by the length of the prison term imposed
by the court, the length of extended supervision is limited by
the total length of the bifurcated sentence imposed by the
judge. § 973.01(2)(a).
   Because extended supervision in Wisconsin is judicially
imposed parole, an offender on extended supervision has no
greater expectation of privacy than a parolee. And
Wisconsin’s interest in rigorously monitoring offenders on
extended supervision is just as compelling as the govern-
ment’s parole-supervision interests in Samson. If, as Samson
holds, a no-suspicion search of a parolee is constitutionally
permissible, so too an Act 79 search—predicated on reason-
able suspicion—is constitutionally permissible.
    Caya resists this conclusion, arguing that extended su-
pervision is more like probation than parole. Not so, as
we’ve explained. He also insists that Knights and Samson—
the cases involving law-enforcement searches—were nar-
row, fact-bound decisions that entailed a particularized
inquiry into whether the defendant had notice that he was
subject to a warrantless search as a condition of his supervi-
sion. But neither decision rested on a consent rationale,
either express or implied; indeed, Samson and Knights were
crystal clear that consent was not a decisive consideration.
Samson, 547 U.S. at 852 n.3 (“[W]e decline to rest our holding
today on the consent rationale.”); Knights, 534 U.S. at 118
(“We need not decide whether Knights’ acceptance of the
10                                                   No. 19-2469

search condition constituted consent … because we conclude
that the search of Knights was reasonable under our general
Fourth Amendment approach … .”).
    Last, Caya urges us to adopt the Fourth Circuit’s reason-
ing in United States v. Hill, 776 F.3d 243 (4th Cir. 2015). There,
the court held that a warrantless search of the home of three
offenders on federal supervised release was unlawful. No
release condition, regulation, or statute subjected the offend-
ers to warrantless law-enforcement searches. Id. at 249.
Instead, their release conditions subjected them only to visits
by a probation officer and to confiscation of contraband in
plain view. The Fourth Circuit suggested that the absence of
prior authorization made Griffin, Knights, and Samson inap-
plicable. Id. As we’ve just explained, there is reason to doubt
that understanding of the Court’s decisions. But whatever
the merits of the distinction drawn in Hill, Caya is on the
wrong side of it. He concedes that section 302.113(7r) author-
ized the search of his home. The Fourth Circuit’s decision
does not help him.
    The Act 79 search of Caya’s home was not unconstitu-
tional. The judge properly denied the suppression motion.
                                                       AFFIRMED